Citation Nr: 0719913	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite, both feet.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a tooth condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis for 
residuals of frostbite to the feet.

2.  The preponderance of the evidence is against a causal 
link between the veteran's current headaches and any remote 
incident in service.

3.  The veteran did not have dental trauma in service and 
does not have a dental disorder for compensation or treatment 
purposes.


CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite to both 
feet is not established.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for headaches is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A dental disorder for compensation and treatment purposes 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Frostbite

With regard to the veteran's frostbite claim, he asserts that 
he sustained frostbite of both feet and that his service 
medical records should reflect treatment for such injury.  

The service medical records are silent with respect to 
frostbite or cold injury.  Moreover, the veteran's feet were 
clinically normal and he reported no history of foot trouble 
upon separation examination in January 1979.

In addition, there is no diagnosis relating to residuals of a 
cold weather injury to the feet in service or thereafter.  
Specifically, service and VA medical records are silent with 
respect to residuals of frostbite.  

Absent evidence of a current diagnosis, service connection 
cannot be granted for frostbite, both feet.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225; Watson, 4 Vet. App. at 
314.  The Board emphasizes that the absence of any treatment 
for residuals of a cold weather injury to the feet in the 
service and post service medical records provides 
overwhelming evidence against the veteran's claim.

Headaches

With respect to the issue of entitlement to service 
connection for headaches, the Board finds that this claim 
must also be denied.  Although the veteran was treated for 
headache symptoms in connection with treatment for head cold, 
muscle strain, and upper respiratory infection, his head, 
face, neck, and scalp were clinically normal, neurologic 
examination was normal, and he reported no history of 
frequent or severe headache upon separation examination in 
January 1979.  Moreover, the first post-service evidence of 
headaches is a September 1998 VA outpatient treatment record 
which notes that the veteran's complained of having frequent 
headaches.  An October 1999 treatment report includes an 
assessment of possible migraine headache and subsequent 
treatment records note the veteran's history of headaches and 
tension headaches.  Service medical records, which include 
complaints of headache as a symptom of another disorder, and 
post service medical records, which include headache 
complaints approximately 19 years after the veteran's 
separation from active duty service, represent negative 
evidence against the veteran's claim for service connection.

The Board must note the lapse of over nineteen years between 
the veteran's separation from service and the first treatment 
for the claimed headache disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Based on the evidence above, the veteran's headaches in 
service are found to have been symptoms of another disorder, 
were acute and transitory, and resolved without residual 
disability.  There is no competent evidence of a nexus 
between any current headache disorder and his period of 
active duty service.

Dental Condition

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. 
§ 3.381.  A claim for service connection for a dental 
disorder is also considered a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  Service connection 
may be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma", because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97 (January 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).  

The veteran's records and DD Form 214 shows that he served 
for more than 180 days, from March 1976 to March 1979, and 
that he was given an honorable discharge.  At the time of the 
veteran's January 1979 separation examination, his mouth and 
throat were clinically normal and he reported no history of 
severe tooth or gum trouble.  There are no service dental 
records.  After discharge from active duty service, in 
December 1979, the veteran was approved for one time fee 
basis dental treatment by VA at which time he received crowns 
and pontics for numerous teeth.  

There is no indication in the claims file that the veteran 
experienced dental trauma while on active duty nor is there 
evidence that he was a prisoner of war.  The veteran does not 
have service-connected disabilities rated as 100 percent 
disabling nor is he in receipt of a total rating based on 
individual unemployability.

The Board finds that service connection is not warranted for 
purposes of payment of disability compensation and for 
purposes of entitlement to VA outpatient dental treatment.  
As noted above, the veteran has already availed himself of 
his one time treatment benefits and he did not sustain any 
dental trauma in service.  It is neither claimed nor shown 
that missing teeth were due to a combat wound or other 
service trauma, as required for Class II(a) treatment.  The 
veteran does not claim nor does the evidence show that he has 
a dental condition which is professionally determined to be 
associated with and aggravating an established service-
connected disability.  Therefore, eligibility under the 
criteria for Class III dental treatment is not shown.  
Furthermore, it is neither claimed nor shown that the veteran 
meets any of the other dental treatment eligibility 
categories set forth in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  Accordingly, service connection for a dental 
condition is denied.  

It is noted that the veteran contends that he suffered from 
frostbite on both feet, tooth disability, and constant severe 
headaches during service; however, as a layperson, he is not 
competent to provide an opinion on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In this regard, it is noted that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ). 

Upon consideration of the foregoing, the Board finds that the 
weight of the credible evidence demonstrates that frostbite 
of both feet, headaches, and a dental disorder were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Duty to Duty to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in September 2002 and provided to 
the appellant prior to the January 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
claims.  Moreover, since the appellant's claims are being 
denied, no disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records and he has submitted lay 
evidence in the form of his written communications.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, it is noted that the veteran has 
indicated that he has been in receipt of Social Security 
Disability benefits and Worker's Compensation.  Although the 
records in connection with these claims have not been 
obtained; inasmuch as the veteran has reported that he has 
received Social Security benefits for his back condition and 
records from the Bureau of Worker's Compensation show that he 
was disabled as a result of a back injury, the Board finds 
that these records are not shown to be relevant to the 
present claims for service connection for frostbite, 
headaches, and dental condition.  Accordingly, remand to 
secure such records and the resulting delay in the 
adjudication of the veteran's claims are not warranted.  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board further finds that the 
evidence, which is silent with respect to frostbite or dental 
impairment in service or currently and shows headaches as a 
symptom of other complaints in service and is silent for such 
complaints until 19 years after discharge from active duty 
service, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant these 
claims and provide evidence against these claims, the Board 
finds no basis to obtain a VA examination or medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or to obtain 
a medical opinion under the circumstances here presented 
would be a useless act.  Specifically, there is no finding of 
frostbite or a dental disorder in service or presently and 
chronic headaches were not manifested in service, rather, 
they were symptoms of other variously identified complaints.  
Accordingly, the duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

Entitlement to service connection for the residuals of 
frostbite, both feet, is denied.

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a tooth condition is 
denied. 

____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


